82 N.Y.2d 918 (1994)
Gerard Papa, Respondent-Appellant, and James Rampersant, Jr., Respondent,
v.
City of New York et al., Appellants-Respondents.
Court of Appeals of the State of New York.
Submitted November 15, 1993.
Decided January 18, 1994.
Judge TITONE taking no part.
Motion by the City of New York et al. for leave to appeal denied. Motion by plaintiff Papa for leave to appeal dismissed upon the ground that, having stipulated to reduce the amount of damages to which he is entitled, he is not a party aggrieved (see, Dudley v Perkins, 235 N.Y. 448, 457).